                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

EPAC TECHNOLOGIES, INC.,                     )
                                             )
         Plaintiff,                          )       Civil Action No. 3:12-cv-00463
                                             )
v.                                           )       Chief Judge Crenshaw
                                             )       Magistrate Judge Newbern
HARPERCOLLINS CHRISTIAN                      )
PUBLISHING, INC., f/k/a                      )       JURY DEMAND
THOMAS NELSON, INC.,                         )
                                             )
         Defendant.                          )

                PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

         Plaintiff, EPAC Technologies, Inc. (“EPAC”), files this Motion for Leave to File Under

Seal pursuant paragraph 7 of the Amended Protective Order (Docket No. 150) and Rule 5.07 of

the Administrative Practices and Procedures for Electronic Case Filing adopted for use in this

Court. In support of this Motion, EPAC states as follows:

         1.      The Amended Protective Order allows for the designation of certain documents as

“Confidential” and/or “Attorneys’ Eyes Only” and the filing of such documents under seal.

         2.      Exhibit B to EPAC’s Motion for Leave To File Motion for Reconsideration of

Order (Doc. No. 941) Granting Thomas Nelson’s Motion In Limine No. 1 (EPAC’s

Memorandum of Law in Support of the Motion for Reconsideration of Order (Doc. No. 941)

Granting Thomas Nelson’s Motion in Limine No. 1) contains information that Thomas Nelson

has designated “Confidential” under the Agreed Protective Order.

         WHEREFORE, EPAC seeks leave to file the foregoing document under seal.




                                                 1
     Case 3:12-cv-00463 Document 944 Filed 11/14/18 Page 1 of 3 PageID #: 19922
                                  Respectfully submitted,

                                  /s/ William B. Hill, Jr.
                                  Thor Y. Urness (#013641)
                                  R. Brandon Bundren (#030985)
                                  BRADLEY ARANT BOULT CUMMINGS LLP
                                  1600 Division Street, Suite 700
                                  Nashville, Tennessee 37203
                                  615-252-2384
                                  turness@bradley.com
                                  bbundren@bradley.com

                                  Jonathan M. Redgrave
                                  REDGRAVE LLP
                                  14555 Avion Parkway, Suite 275
                                  Chantilly, Virginia 20151
                                  703-592-1155
                                  jredgrave@redgravellp.com

                                  William B. Hill, Jr.
                                  Joseph C. Sharp
                                  Alex Bartko
                                  POLSINELLI, PC
                                  1201 West Peachtree Street NW, Suite 1100
                                  Atlanta, Georgia 30309
                                  404-253-6000
                                  wbhill@polsinelli.com
                                  jsharp@polsinelli.com
                                  abartko@polsinelli.com

                                  Attorneys for EPAC Technologies, Inc.




                                     2
Case 3:12-cv-00463 Document 944 Filed 11/14/18 Page 2 of 3 PageID #: 19923
                               CERTIFICATE OF SERVICE


        I hereby certify that service of the foregoing document is being made via electronic mail
to the following on November 14, 2018:


       Timothy L. Warnock                       Corey W. Roush
       Steven A. Riley                          Akin Gump Strauss Hauer & Feld LLP
       John R. Jacobson                         1333 New Hampshire Avenue, N.W.
       D. Alexander Fardon                      Washington, D.C. 20036
       W. Russell Taber, III
       Jenny Lyn Harris                         Attorney for HarperCollins Publishers
       Riley Warnock & Jacobson, PLC            LLC
       1906 West End Avenue
       Nashville, Tennessee 37203

       Attorneys for HarperCollins Christian
       Publishers, Inc. f/k/a Thomas Nelson,
       Inc.

       William J. Harbison, II
       Neal & Harwell, PLC
       1201 Demonbreun St., Ste. 1000
       Nashville, Tennessee 37203

       Attorney for Lightning Source, Inc.




                                             /s/ William B. Hill, Jr.
                                             William B. Hill, Jr.




                                                3
  Case 3:12-cv-00463 Document 944 Filed 11/14/18 Page 3 of 3 PageID #: 19924
